Citation Nr: 1732427	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  04-27 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total disability based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel 

INTRODUCTION

The Veteran had active service in the United States Air Force from January 1981 to September 1983.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In March 2010, the Veteran testified at a video-conference hearing before a Veterans Law Judge who has since retired from the Board.  A transcript of the hearing is associated with the record.  The Board notified the Veteran in a July 2013 letter that the Veterans Law Judge who conducted the March 2010 hearing was no longer employed by the Board, and offered the Veteran the opportunity to testify at another hearing.  See 38 C.F.R. § 20.717 (2016).  The letter notified the Veteran that if he did not respond within 30 days from the date of the letter, that the Board would assume that the Veteran did not want another hearing and would proceed accordingly.  The Veteran did not respond within 30 days of that letter. Therefore, the Board presumes that the Veteran does not request another hearing. 

In February 2015, the Board remanded the case for additional development. 

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

When the Board last reviewed the case, it found that the Veteran met the schedular criteria under 38 C.F.R. § 4.16(a) for TDIU.  The Board noted that the Veteran's service-connected disabilities included his bilateral knee disorders that were secondary to his service-connected lumbar spine disability.  As such, the Board found the disabilities "result from common etiology" and thus, the Veteran met the criteria of having one disability rated as 60 percent disabling.  See 38 C.F.R. § 4.16   (a) (2016).      

The Board, however, also found the Veteran's employability status unclear based primarily on mixed reports regarding periods of actual employment and unemployment during the appeal period beginning in January 2001.  Therefore, the Board directed the AOJ to request the Veteran to complete and submit a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).    

Thus, on remand, the AOJ should request the Veteran to complete and submit a VA Form 21-8940.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The AOJ should undertake appropriate
development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Provide the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the AOJ, for the purpose of obtaining an updated work history from January 2001 to the present.  The Veteran is on notice that the "duty to assist is not always a one-way street" and the Veteran is obligated to cooperate in the development of his pending claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

3.  The AOJ should also undertake any other development it determines to be warranted.

4.  Then, the AOJ should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


